Exhibit 10.4 SECURITY AGREEMENT This SECURITY AGREEMENT, dated as of September 12, 2014 (this “ Agreement ”), is among AtheroNova Inc., a Delaware corporation (the “ Company ”), all of the Subsidiaries of the Company (such Subsidiaries, the “ Guarantor s ”, and together with the Company, the “ Debtors ”), and the holders, each signatory hereto, of the Company’s 8% Senior Secured Convertible Notes issued or to be issued in the original aggregate principal amount of up to $1,000,000 (the “ Notes ”) pursuant to the Purchase Agreement (as defined below) (collectively, together with their endorsees, transferees and assigns, the “ Secured Parties ”, and each individually, a “ Secured Party ”). W I T N E S S E T H: WHEREAS, pursuant to that certain Securities Purchase Agreement dated September 12, 2014, among the Company and the Secured Parties (the “ Purchase Agreement ”), the Secured Parties have severally agreed to extend the loans to the Company evidenced by the Notes; WHEREAS, pursuant to that certain Subsidiary Guarantee, dated as of the date hereof (“ Guarant ee ”), the Guarantors have jointly and severally agreed to guarantee and act as surety for payment of such Notes; WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by the Notes, each Debtor has agreed to execute and deliver to the Secured Parties this Agreement and to grant the Secured Parties a security interest in certain property of such Debtor to secure the prompt payment, performance and discharge in full of all of the Company’s obligations under the Notes and other Transaction Documents and the Guarantors’ obligations under the Guarantee; and WHEREAS, the rights of each Secured Party hereunder shall be pari passu with each other Secured Party and enforced through the agent for the Secured Parties appointed pursuant to Section 18 hereunder. NOW, THEREFORE, in consideration of the agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1. Certain Definitions . As used in this Agreement, the following terms shall have the meanings set forth in this Section 1. Terms used but not otherwise defined in this Agreement that are defined in Article 9 of the UCC (such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”, “document”, “equipment”, “fixtures”, “general intangibles”, “goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit rights”, “proceeds” and “supporting obligations”) shall have the respective meanings given such terms in Article 9 of the UCC. (a)“ Collateral ” means the collateral in which the Secured Parties are granted a security interest by this Agreement and which shall include the following personal property of the Debtors, whether presently owned or existing or hereafter acquired or coming into existence, wherever situated, and all additions and accessions thereto and all substitutions and replacements thereof, and all proceeds, products and accounts thereof, including, without limitation, all proceeds from the sale or transfer of the Collateral and of insurance covering the same and of any tort claims in connection therewith, and all dividends, interest, cash, notes, securities, equity interest or other property at any time and from time to time acquired, receivable or otherwise distributed in respect of, or in exchange for, any or all of the Pledged Securities (as defined below): 1 (i)All goods, including without limitation (A) all machinery, equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture, special and general tools, fixtures, test and quality control devices and other equipment of every kind and nature and wherever situated, together with all documents of title and documents representing the same, all additions and accessions thereto, replacements therefor, all parts therefor, and all substitutes for any of the foregoing and all other items used and useful in connection with any Debtor’s businesses and all improvements thereto; and (B) all inventory; (ii)
